Title: To Thomas Jefferson from Bernard Peyton, 15 November 1824
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
15 Nov. 1824Your much esteemd of the 11th is now before me, I have just procured  a Cask of the best Sicily Madeira Wine I have seen for a long time, which will go by first Waggon, as will also a Telescope, just recd from Mr Short, of Philada, for you, all to care Jacobs & Raphael at Charlottesville—With sincere regard Yours very trulyBernard PeytonP. S. Your friends here are all delighted with your address, at the University, at the Dinner in honor of Genl La Fayette.—How gratifying it must be to find your fame & popularity increasing in the same ratio with your years—to me I assure you Dear Sir, nothing is more delightful—